Citation Nr: 0529255	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  97-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 until 
August 1970.  He died in September 1996.  The veteran served 
in Vietnam and received the Combat Infantry Badge, among 
other decorations.  The appellant is his widow.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1996 
rating decision of the VA Regional Office (RO) in Baltimore, 
Maryland that denied service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  This was in keeping with 
U.S. Court of Appeals for the Federal Circuit's (Federal 
Circuit) holding in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  In National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the Federal Circuit 
revised the stay order imposed in NOVA I, directing VA to 
process all DIC claims, including "hypothetical entitlement" 
claims, except for claims under 38 U.S.C.A. §§ 1311(a)(2), 
1318, where a survivor seeks to reopen a claim on the grounds 
of new and material evidence, pending further rulemaking 
proceedings.  The Board remanded the instant case to the RO 
in June 2003 in order to comply with the holding of the 
Federal Circuit in NOVA II.

In September 2004, the Board denied service connection for 
the cause of the veteran's death, and remanded the DIC claim 
to adjudicate the issue of whether there was clear and 
unmistakable error (CUE) in the rating decision of June 1986 
that did not grant a 100 percent schedular rating for post-
traumatic stress disorder  (PTSD) from March 1986.


FINDINGS OF FACT

1.  The veteran died of metastatic colon cancer on September 
[redacted], 1996.

2.  At the time of death, service connection was in effect 
for PTSD, rated 100 percent disabling from June 27, 1988; and 
malaria and bilateral pes planus, each rated zero percent 
disabling from August 5, 1970 and August 5, 1971, 
respectively.

3.  At the time of the June 1986 rating decision that 
assigned a 70 percent rating for PTSD, all the evidence 
showed that the veteran was unemployable by reason of that 
disorder; the RO did not consider this evidence.

5.  The failure to consider the evidence that PTSD rendered 
the veteran unemployable was outcome determinative.


CONCLUSIONS OF LAW

1.  There was CUE in the June 1986 rating decision that 
assigned a 70 percent disability rating for PTSD instead of 
100 percent.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).

2.  The criteria for eligibility for DIC under 38 U.S.C.A. 
§ 1318 are met.  38 U.S.C.A. § 1318; 38 C.F.R.§  3.22 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to claims 
based on allegations of clear and unmistakable error (CUE). 
Hines v. Principi, 18 Vet. App. 227 (2004); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  This decision 
turns largely on a finding of CUE.

Further, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Factual Background

The veteran's death certificate reveals that he died on 
September [redacted], 1996 of metastatic colon cancer.  At the time 
of death, service connection was in effect for PTSD, rated 
100 percent disabling from June 27, 1988; and malaria and 
bilateral pes planus, each rated zero percent disabling from 
August 5, 1970 and August 5, 1971, respectively

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318. See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  The provisions of § 1318 provide that DIC 
will be paid to the surviving spouse if the veteran was 
receiving (or entitled to receive but for receipt of 
retirement pay) compensation for a service-connected 
disability rated totally disabling for 10 years or more 
immediately preceding death.

Service connection for PTSD was granted by rating action 
dated in June 1986, and a 70 percent disability evaluation 
was established, effective from the date of the veteran's 
reopened claim received in June 1985.  By rating action dated 
in March 1990, the 70 percent rating for PTSD was increased 
to 100 percent, effective from June 27, 1988.  

The record reflects that at the time the veteran filed the 
reopened claim for service connection for PTSD, he was an 
inpatient at a VA facility.  

Review of a PTSD consultation dated in February 1985 
indicates that he reported re-experiencing combat events, 
including the deaths of other soldiers, through dreams, 
intrusive recollections, and flashbacks.  It was noted that 
his ability to maintain relationships was poor and that his 
affect was generally flat.  He reported sleep disturbance, 
survivor's guilt, avoidance of reminders of the war with an 
increase in his feelings of tension when exposed to such.  He 
denied hyperalertness and startle response.  It was noted 
that his problems with concentration might have been related 
to his past history of substance and alcohol abuse.  It was 
noted that he had been sober for one year, but had had a 
relapse of suicidal thoughts.  He blamed himself for the 
deaths of others, and had a powerful sense of guilt that had 
led him to regard himself as essentially valueless in making 
him particularly vulnerable to suicidal thoughts when 
depressed.  

In a report of contact with the treating physician dated in 
March 1985, it was recorded that the veteran was currently 
hospitalized and was working with the contact physician on a 
drug/alcohol addiction problem.  It was reported that he was 
progressing satisfactorily, and that the program had been 
"excellent" for him.  It was noted that he had been 
employed in the field of carpentry/ceramic tile, and that he 
was interested in further course work in drafting.  He 
indicated that wanted to pursue a drafting/survey program at 
the community college that he had attended previously.  It 
was noted that Chapter 31 benefits would be pursued in this 
regard.  

The veteran was afforded a VA examination in August 1985.   
whereupon history was reported to the effect that during his 
one year of combat duty in Vietnam, he used a great deal of 
amphetamines to stay awake while on patrol, and then began 
using marijuana, alcohol and heroin to calm down.  It was 
noted that after returning from Vietnam, he was clearly a 
heroin addict.  It was reported that after several years on a 
maintenance program, he was detoxified completely for six or 
seven years until 1978, but that since that time he had used 
heroin, cocaine and alcohol intermittently, and had been 
through a series of hospitalization and treatment programs 
for substance abuse, most recently from May to June of 1985 
following a suicide attempt by overdose.

On current examination, the veteran was described as 
chronically and extremely depressed, and very fragile.  The 
examiner observed that there was a pervasive sense of 
sadness, demoralization and hopelessness about him.  It was 
opined that he was an obsessive, self-punishing individual 
whose drug use had clearly been self-medication rather than 
recreational.  

It was noted that although he was highly intelligent and 
apparently talented at a number of trades, the veteran had 
never held a job for very long since his return from Vietnam.  
It was reported that he was separated from his wife, took 
full responsibility for this, and was living in a halfway 
house with plans to participate in the Coatesville VA PTSD 
program.  

It was indicated that the veteran appeared to be potentially 
suicidal at that time, to the extent that the examiner felt 
that it was unwise to explore painful issues at that time.  

A VA outpatient special report dated in February 1986 
indicated that the veteran had been interviewed for entry 
into the PTSD program at Coatesville in January 1984 and 
again in March 1985 with an admission diagnosis of PTSD.  It 
was reported that this diagnosis was also the basis for his 
eventual admission to the PTSD program in November 1985.  A 
comprehensive background history was recited, to include 
traumatic stressors in Vietnam.  

Upon entry into the program and during the course of 
treatment, it was noted that he re-experienced his stressors 
through a range of symptoms that included regular intrusive 
recollections on virtually a daily basis, nightmares that 
contributed to ongoing sleep disturbance, and flashback and 
disassociated phenomena relating to combat events.  It was 
noted that he had a numbing of his general inability to 
respond to the emotional needs of others.  His ability to 
maintain relationships was poor.  Affect was generally flat 
and he reported what could reasonably be described as 
emotional numbing and a lack of interest in life activities.  
There were indications of survivor's guilt, avoidance of 
reminders of the war and an increase in tension when exposed 
to such, hyperalertness, problems of concentration, and some 
short-term memory difficulty.  

It was related that perhaps the most serious of his problems 
pertaining to PTSD were his feelings of survivor's guilt 
emanating from decisions he had to make as a squad and 
platoon sergeant.  It was reported that he was currently in 
remission with respect to substance and alcohol abuse, but 
that the history of such appeared to be a self-medicating 
pattern designed to suppress symptoms of PTSD.  

The treating clinician stated that during the course of 
therapy, the veteran showed a high level of motivation and 
cooperation and that progress was gradual, though not as 
great as was hoped.  He reported some decrease in symptoms 
but related that they were still present.  The discharge 
treatment plan called for continued involvement in outpatient 
therapy.  Upon discharge, it was noted that the veteran was 
regarded as competent, but not employable because of his 
inability to deal with the normal kinds of job-related stress 
one would expect in the work environment.  

A discharge summary from the three-week VA hospital admission 
in February 1986 indicated that the veteran was readmitted to 
the Coatesville VA Medical Center PTSD program for completing 
treatment.  It was reported that he presented showing 
symptoms of intrusive recollections of combat experiences, 
nightmares, survivor's guilt and flat affect.  It was noted 
that his treatment consisted of involvement in a therapeutic 
community, individual therapy one time a week and group 
therapy five times a week.  It was reported that he showed a 
high level of motivation and remained totally substance free.

On discharge, the veteran was regarded as competent, though 
unemployable.  It was suggested that employment might be 
possible in future, but that at present, his inability to 
deal with the normal levels of stress to be expected in the 
average job precluded his ability to hold down employment.  

In an April 1986 addendum to the August 1985 VA compensation 
and examination report, the examiner related that the veteran 
was hospitalized for three months beginning in November 1985, 
and again in February 1986 for an additional three weeks.  
The examiner was in total agreement with the diagnoses of 
PTSD, chronic and severe, and substance abuse in remission.  
It was noted that the veteran was financially competent.  

In its June 1986 rating decision granting service connection 
for PTSD, the RO noted evidence that the veteran had poor 
ability to maintain relationships, but did not mention any of 
the evidence regarding his employment.  The veteran was given 
a 70 percent evaluation for the disability, effective June 7, 
1985.  A temporary total rating was granted from November 25, 
1985 to February 28, 1986.  This decision was not appealed.

The veteran filed a claim for a total rating based on 
unemployability received in November 1986, noting that he had 
been advised by his treating physician not to attempt work 
yet.  This claim was denied in a January 1987 rating 
decision, because the RO found that the veteran's PTSD had 
not stabilized and it was possible that he might return to 
employment in the future.  This decision was also not 
appealed.

The veteran was re-admitted to a VA facility between August 
and September 1987 for treatment of PTSD.  It was reported 
that he was drinking one-fifth of whiskey daily and shooting 
intravenous cocaine several times a day.  He stated that he 
had abused alcohol and other substances on and off for the 
past two years, but that in late July 1987, he starting 
drinking and using cocaine again, sought treatment but had 
walked out against medical advice.  The veteran was found to 
be no danger to himself or others and was advised to enter he 
PTSD treatment program.  He was noted to be competent for VA 
purposes.  A VA hospital discharge summary dated in October 
1987 indicated that he had sought admission due to alcohol 
and cocaine use.  It was reported that after admission, he 
expressed suicidal ideation.  A history of previous suicide 
attempts was recorded.  

Approximately one week after admission, the veteran requested 
discharge against medical advice.  He adamantly refused 
further treatment and medication, and would not talk with 
staff members.  He was discharged irregularly.  His prognosis 
for maintaining sobriety was considered poor.  

The veteran was re-admitted for symptoms associated with PTSD 
in February 1988 and was discharged in November 1988.  He was 
re-admitted in December 1988 and discharged in early January 
1989.  A VA hospital discharge summary of an admission 
between January and February 1989 was received showing that 
the veteran was admitted for the third time for observation 
of drug and alcohol withdrawal symptoms and rehabilitation.  
He was treated on the detoxification unit and received 
corrective therapy.  He remained substance free throughout 
the program and was considered competent and employable on 
discharge. 

By rating action dated in March 1990, the 70 percent 
disability rating for PTSD was increased to 100 percent, 
effective from June 27, 1988.  As noted previously, the 
veteran died on September [redacted], 1996.  A claim for DIC was 
received in September 1996. 

Legal Criteria

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318. See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  

The widow of a veteran may be entitled to DIC as if the 
veteran's death were service connected where the veteran's 
death was not caused by his own willful misconduct and he was 
in receipt of or entitled to receive (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service- connected 
disability that was either: (1) continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; or 
(2) continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death. 38 U.S.C.A. 
§ 1318.

During the pendency of this appeal, 38 C.F.R. § 3.22(a), the 
regulation implementing 38 U.S.C.A. § 1318, was amended 
effective November 30, 1999. See 65 Fed. Reg. 3388 (Jan. 21, 
2000).  

Under the old version of 38 C.F.R. § 3.22, as interpreted by 
the courts, a survivor of a deceased veteran was eligible for 
DIC under section § 1318(b)(1) if (1) the veteran was in 
actual receipt of a 100 percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100 percent rating disability rating for such 
time but for CUE in a final RO or Board decision, or (3) for 
certain claims, the veteran had been "hypothetically" 
entitled to receive a 100 percent disability rating for the 
required period of time.  Carpenter v. West, 11 Vet. App. 140 
(1998).

The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  See 65 
Fed. Reg. 33,88-92 (Jan. 21, 2000).

The prior version of § 3.22 stated that DIC benefits would be 
provided when a veteran "was in receipt of or for any reason 
. . . was not in receipt of but would have been entitled to 
receive compensation at the time of death." 38 C.F.R. 
§ 3.22(a)(2) (1999).  The revised regulation replaced this 
broad statement with seven enumerated exceptions, including 
providing for the reopening of claims only on grounds of CUE.  
However, since the appellant's claim was received before the 
effective date of the changes to § 3.22, only the old version 
of the regulation is applicable.  See VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004); cf. Landgraf v. USI Film Prods., 511 
U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208 (1988)) ("[C]ongressional enactments 
and administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result.).

In this case, the veteran was in receipt of a total schedular 
rating for PTSD from June 27, 1988 until his death in 
September 1996.  Therefore, he was not evaluated as 100 
percent disabled for the ten years prior to his death.

The appellant has alleged, however, that there was clear and 
unmistakable error in the June 1986 rating decision that 
declined to award the veteran a 100 percent disability rating 
for PTSD. 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial,...must appear undebatably." Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made." Russell 
v. Principi, 3 Vet. App. 310, 313-4.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error'." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision. (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied." 
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The determination as to whether there was CUE must be based 
on the record and the law that existed when that decision was 
made. See Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001); 
Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001).  If 
evidence establishes that a decision was based on CUE, the 
decision will be reversed or revised.  A reversal or revision 
of a decision based on CUE has the same effect as if the 
decision had been made on the date of the prior decision. 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

At the time of the RO's June 1986 decision, a 70 percent 
rating was provided for PTSD when it resulted in serious 
social and industrial inadaptability.  A 100 percent 
evaluation was provided where:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to retain 
employment.
38 C.F.R. § 4.132, Diagnostic Code 9411 (1985).

Each of the sentences in the criteria for the 100 percent 
evaluation was an independent basis for the award of that 
evaluation.  Johnson (Gary) v. Brown, 7 Vet. App. 95, 97 
(1994).

Prior to February 1990 the RO was not required to summarize 
the evidence reviewed in making a decision, any omission of 
evidence from the record before February 1990 did not 
demonstrate failure to consider such evidence.  Eddy v. 
Brown, 9 Vet. App. 52 (1996).  Thus, the RO's failure to 
recite evidence of the impact of PTSD on the veteran's 
employability was not, per se, CUE.  

There is, however, no evidence that the RO considered 
evidence relating to the impact of PTSD on the veteran's 
ability to retain employment (or indeed that it considered 
the criteria for a 100 percent rating).  This is more than a 
dispute as to how the evidence was weighed.  Cf. Luallen v. 
Brown, 8 Vet. App. at 95.  All of the evidence at the time of 
the June 1986 rating decision showed that PTSD prevented the 
veteran from retaining employment.  Had the RO considered 
this evidence it would have been bound to find that the 
disability met the criteria for a 100 percent evaluation.  
Its failure to consider this evidence was, therefore, outcome 
determinative.  Its decision to award a 70, rather than 100 
percent, evaluation was the product of CUE.

The effect of a finding of CUE is that the correct decision 
is substituted for the reversed decision.  38 C.F.R. 
§ 3.105(a) (2004).  For purposes of this decision, the 100 
percent rating is deemed to have been in effect from March 1, 
1986.  The veteran was therefore; entitled to a 100 percent 
rating for the 10 years immediately preceding his death, and 
the appellant is entitled to DIC under the provisions of 
38 U.S.C.A. § 1318.


ORDER

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


